Bonner, Associate Justice.
It is a well-established principle, that, as a general rule, when the consideration is advanced by one party and the deed is taken in the name of another, a resulting trust arises in favor of him who advances the purchase-money.
As between father and son, the presumption might arise that it was intended as an advancement to the son, rather than a resulting trust to the father; subject, however, to be rebutted by evidence of a different intention.
In this case the pleadings expressly aver that the purchase was intended as a resulting trust in favor of the father and not as an advancement to the son, and negative any presumption of fraud in the transaction; and the son, who is the plaintiff, is by the record estopped from denying the same.
This certainly, under the other allegations in the petition, constituted an equitable cause of action in the plaintiff which was good on demurrer.
For the error in the court in sustaining the demurrer, the judgment below must be reversed and the cause remanded.
Reversed and remanded.